DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 4-6, filed 07/11/2022, with respect to the objection to claim 1 and the rejection of claims 1 and 6-9 under 35 U.S.C. 102(a) have been fully considered and are persuasive. Therefore, the objection to claim 1 and the rejection of claims 1 and 6-9 under 35 U.S.C. 102(a) are withdrawn.
Applicant’s arguments, see pg. 6-9, filed 07/11/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The Applicant has amended claim 1 to now recite that “particles formed of the crystalline polyester resin and particles formed of the metallic soap are dispersed in a matrix of the toner particles form of the amorphous polyester resin”. Although this limitation now specifies that both the crystalline polyester resin and the metallic soap are in particulate form, it does not preclude the crystalline polyester resin and metallic soap from being of the same particle.
According to the MPEP, “the breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).” (MPEP (904.01)). Therefore, using the broadest reasonable interpretation of the claim language, the teachings of Nakashima in that the nucleating agent is “incorporated into the crystalline resin particles” still reads on this claim limitation ([0186] of Nakashima).
First, the Applicant argues that although Nakashima discloses a straight-chain fatty acid metal salt as an example of a nucleating agent, Nakashima teaches that the amount of the nucleating agent with respect to the crystalline resin is preferably 0.2% by weight to 5% by weight (or more preferably 0.3% by weight to 2.5% by weight), which is “considerably different” from the claimed range of 5 wt% to 20 wt%.
However, a reference is relevant for all that it teaches. In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)).
Similarly, according to the MPEP, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") (MPEP 2123(I)). 
Furthermore, the MPEP states that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP 2144.05 (I)). 
Even though Nakashima teaches the range of 0.3% by weight to 2.5% by weight as being the most preferable range, the fact that the broader range of 0.2% by weight to 5% by weight is shown to be less than the most preferable range does not vitiate the fact that it is disclosed. Therefore, since this range overlaps with the claimed range at an endpoint, the claimed range is prima facie obvious in view of the disclosure of Nakashima. 
Next, the Applicant alleges that the experimental examples that meet the claimed range of 5 wt% to 20 wt% exhibit unexpectedly superior results compared to those that fall outside of said range. Specifically, the Applicant points to FIG. 6 of the drawings and asserts that examples 9-11 each having the addition amount of the metallic soap within the claimed range of 5 wt% to 20 wt% show a higher evaluation in the “heat resistant storage stability” category than examples 12 and 13, which do not have the addition amount of the metallic soap within the claimed range. 
	However, Example 1 in FIG. 4, Examples 4-6 in FIG. 5, and Examples 9-11 in FIG. 6 all exhibited grades of “GOOD” or “VERY GOOD” with regards to the “Heat Resistant Storage Stability” category, despite Examples 1 and 4-6 having the addition amount of the metallic soap being 0.5 wt% with respect to the crystalline polyester, which falls significantly short of the minimum value of the claimed range (see [0049], [0054]-[0056] of the instant specification).
	Furthermore, the grading criteria of the other evaluation categories fail to show any significant difference between the evaluation grades. For instance, the evaluation grades for low temperature fixability ranged very good to poor, with very good being classified as having a separation width of less than 0.2 mm, good being classified as having a separation width of 0.2 mm or more and less than 0.3 mm, somewhat poor being classified as having a separation width of 0.3 mm or more and less than 0.5 mm, and poor being classified as having a separation width of 0.5 mm or more ([0079]-[0080] of the instant specification). However, no where in the specification is the importance of separation width discussed, let alone in enough detail to distinguish the importance of a toner having a separation width of 0.2 mm or less being significantly different from a toner having a separation width of 0.5 mm or more.
Similarly, the evaluation grades for filming ranged from very good to poor, with very good being assigned when the melt toner was not adhered to the surface of the photoconductor, good being assigned when “a small amount” of melt toner was adhered to the surface of the photoconductor, somewhat poor being assigned when an unspecified amount of the melt toner was adhered to the surface of the photoconductor, and poor also being assigned when an unspecified amount of the melt toner was adhered to the surface of the photoconductor ([0081]-[0082] of the instant specification). However, no where in the specification are these criteria described in terms of quantitative values. For instance, “a small amount” as described in the criteria for a “good” evaluation is indefinite, and neither the “somewhat poor” nor “poor” evaluations disclose or suggest a specific amount of melt toner that was adhered to the surface of the photoconductor.
Therefore, not only does the specification fail to prove how the claimed range of 5 wt% to 20 wt% exhibits unexpectedly superior results with regards to the heat resistant storage stability category, it also fails to prove unexpectedly superior results for any of the other evaluation categories.
Then, the Applicant argues that although Fukutome discloses improvement of the low temperature, Fukutome neither discloses nor suggests improvement of the heat resistant storage stability. 
However, according to the MPEP, rationale to modify or combine prior art may be expressly or impliedly contained in the prior art and references do not have to explicitly suggest combining teachings (MPEP 2144 [R-5]).  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988). Furthermore, the MPEP states that, “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant.”  Also, according to the MPEP, “Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references “without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done” (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention (MPEP 2144 [R-5]).” Therefore, even if the Applicant’s allegation is correct, Fukutome does not need to teach the same motivation as the Applicant.
Finally, the Applicant argues that Isono discloses the fatty acid metal salt MZ2 as an external additive, rather than an internal additive, and therefore fails to disclose that the fatty acid metal salt is added in the matrix of the toner as recited in amended claim 1. 
However, Isono was relied upon to provide a specific example of a suitable straight-chain fatty acid metal salt that exhibits the same physical properties described in Fukudome, since Nakashima is ultimately silent to teach any specific straight-chain fatty acid metal salts that could be used as the nucleating agent present inside the toner (see pg. 9-10 of the most recent Office action).

Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claims 1-2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2018/0059561 A1), in view of Shirai et al. (US 2011/0217646 A1), further in view of Fukutome (JP 2015118310 A) (references herein made with respect to English machine translation attached), further in view of Isono et al. (US 2011/0053073 A1), further in view of Sakai et al. (US 2016/0216623 A1), and even further in view of Isoda et al. (US 2003/0175607 A1).

Nakashima teaches an electrostatic charge image developing toner that comprises toner particles including an amorphous resin, a crystalline resin, and a colorant ([0005], [0053]). An amorphous polyester resin is the most preferable from the viewpoint of low temperature fixing properties and chargeability of the toner ([0061]), and a crystalline polyester resin is the most preferable from the viewpoint of mechanical toughness and low temperature fixing properties of the toner ([0109]). The melting temperature of the crystalline resin is preferably 50 ºC to 100 ºC ([0122]).
A combination of the amorphous resin and the crystalline resin is selected by changing structures of the crystalline polyester resin and the amorphous resin and by controlling a blending ration between both resins or dispersion structures at the same time of manufacturing, from the viewpoints of satisfying Expression (1): 2<T2-T1<10 and preventing occurrence of image deletion and the offset ([0128]). The structure changing is performed by changing monomer units configuring both resins. In this case, a solubility parameter (SP value) is calculated by the Fedors method ([0129]). When the SP values of both resins are set to be close to each other, compatibility is increased and a value of ΔH2/ΔH1 may be decreased ([0129]). For example, if bisphenol A ethylene oxide adduct is used as an alcohol component of the polyester and is changed to bisphenol A propylene oxide adduct, the SP value of the polyester resin obtained may decrease. Similarly, if an aliphatic dicarboxylic acid, such as sebacic acid, is used as an acid component and is changed to an aromatic dicarboxylic acid, such as terephthalic acid, the SP value may increase ([0130]). Therefore, Nakashima teaches that a difference (ΔSP value) between the SP value of the crystalline resin and the SP value of the amorphous resin is preferably from 0.2 to 1.3, and more preferably from 0.5 to 1.1 ([0132]). This range falls within the range recited in claim 1, and closely overlaps with the range recited in claim 9.
Nakashima further teaches that the toner may contain external additives, such as cleaning aid. An example of the cleaning aid is a metal salt of a higher fatty acid represented by zinc stearate ([0162]). The amount of the external additive is preferably 0.01% by weight to 5% by weight with respect to the amount of the toner particles ([0163]). Therefore, the toner particles of Nakashima “include” a metal salt of a higher fatty acid represented by zinc stearate, or a “metallic soap”.
Additionally, Nakashima teaches an electrostatic charge image developer which includes at least the toner as described above ([0239]). The developer may be a two-component developer obtained by mixing the toner and a carrier ([0240]). The carrier is not particularly limited, and known carriers, such as resin-coated carrier, a magnetic particles dispersion-type carrier, and a resin impregnation-type carrier may be suitably used ([0241]). The developer may be used in an image forming apparatus, such as a direct transfer type apparatus that directly transfers a toner image formed on a surface of an image holding member onto a recording medium ([0254]).
Nakashima further teaches that when preparing the crystalline resin particle dispersion, a nucleating agent may be added ([0186]). Specifically, when preparing the crystalline resin particle dispersion by a phase inversion emulsification method, a nucleating agent is added to a solvent and then together with the crystalline resin. Accordingly, the nucleating agent is incorporated into the crystalline resin particles.
Claim 1 to now recite that “particles formed of the crystalline polyester resin and particles formed of the metallic soap are dispersed in a matrix of the toner particles form of the amorphous polyester resin”. Although this limitation now specifies that both the crystalline polyester resin and the metallic soap are in particulate form, it does not preclude the crystalline polyester resin and metallic soap from being of the same particle.
According to the MPEP, “the breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).” (MPEP (904.01)). 
Therefore, using the broadest reasonable interpretation of the claim language, the teachings of Nakashima in that the nucleating agent is “incorporated into the crystalline resin particles” still reads on this claim limitation ([0186] of Nakashima).
The onset temperature T1 of the endothermic peak having the lowest peak temperature in the first heating step, which is measured by a differential scanning calorimeter (DSC), may be controlled (“T2-T1”) depending on the amount of the nucleating agent ([0186]). When the amount of the nucleating agent with respect to the crystalline resin is large, phase separation between the amorphous resin and the crystalline resin occurs in the toner particles, and the onset temperature T1 of the endothermic peak tends to be increased. Meanwhile, when the amount of the nucleating agent with respect to the crystalline resin is excessively large, the nucleating agent is hardly incorporated into the crystalline resin particles ([0187]). Therefore, the amount of the nucleating agent with respect to the crystalline resin is preferably 0.2% by weight to 5% by weight, from the viewpoints of satisfying Expression (1): 2<T2-T1<10 and preventing occurrence of image deletion and the offset ([0188]). The nucleating agent is not particularly limited, and a well-known crystalline nucleating agent, such as an organic or inorganic crystal nucleating agent which promotes re-crystallization of the crystalline resin, is used ([0189]). An example of the organic crystal nucleating agent is a straight-chain fatty acid metal salt ([0191]). 
Nakashima is silent to teach the crystallinity index of the crystalline polyester, and even though Nakashimia teaches that a straight-chain fatty acid metal salt may be suitably used as the nucleating agent, Nakashima is silent to teach the use of one in the examples, and is therefore silent to teach the size and melting point of said straight-chain fatty acid metal salt. 
However, Shirai teaches a toner that contains a crystalline polyester resin and a non-crystalline resin ([0109]). In general, when the crystallinity index value of the crystalline polyester resin exceeds 1.4, the resin becomes non-crystalline and when the crystallinity index value is less than 0.6, the resin exhibits a low crystallinity and contains a large amount of a non-crystalline portion ([0023]). Therefore, the crystalline polyester resin preferably has a crystallinity index value in the range of from 0.6 to 1.4 ([0023]). This meets the limitation recited in claim 5.
Furthermore, Fukutome teaches a toner having toner particles containing a crystalline polyester resin and an amorphous polyester resin, a higher fatty acid salt, and a colorant. The crystalline polyester resin has a crystal nucleating agent moiety at the end of a molecular chain ([0010]). The higher fatty acid salt is contained in the toner particles, and is used in combination with the crystallin polyester resin ([0020], [0021]). By combining the fatty acid salt with the crystalline polyester resin, the glass transition temperature (Tg) of the toner that was plasticized at the time of fixing can be quickly returned to the Tg of the toner before plasticization, even in a high-speed image forming apparatus, which results in good paper ejection resistance and low-temperature fixing property ([0021]). By having a crystal nucleating agent site at the end of the molecular chain of the crystalline polyester resin and using a higher fatty acid salt in combination, the speed of crystal growth is improved ([0023]). Therefore, the toner can not only shorten the formation time of the crystal nuclei in the toner, but also improve the crystal growth rate of the crystalline polyester resin, which results in suitable paper ejection resistance and low temperature fixability of the toner ([0024]). It is preferable that the higher fatty acid salt is a higher fatty acid metal salt, and the valence of the metal ion of the fatty acid metal salt is divalent or higher ([0058]). Examples of the higher fatty acid salt include stearic acid as the fatty acid portion, and zinc as the metal bound to the fatty acid portion ([0059]). The melting point of the higher fatty acid salt is equal to or higher than the melting point of the crystalline polyester resin so that the formation time of the crystal nuclei is shortened ([0061]). Additionally, the content of the higher fatty acid salt is preferably 15 parts by mass or less with respect to 100 parts by mass of the crystalline polyester resin, in view of suppressing a decrease in the charge amount of the toner in a high temperature and high humidity environment ([0060]). This range overlaps with the ranges recited in claims 1 and 10.
An example of a higher fatty acid metal salt where the valence of the metal ion of the fatty acid metal salt is divalent or higher can be found in Isono. Isono teaches a toner including toner particles containing at least a binder resin, a colorant, and a fatty acid metal salt ([0013]). An example of the fatty acid metal salt is zinc stearate ([0051]). Isono further teaches that a commercially available zinc stearate, MZ2 (manufactured by “NIHON YUSHI K.K.”) was used as the fatty acid metal salt in example 11, having a volume-based median diameter of 1.29 µm ([0222], Table 2). As disclosed by the applicant, MZ2 has a melting point of 120 ºC and an average dispersion diameter of 1.5 µm (see [0049] of the instant spec). This meets the limitations recited in claims 2 and 4. Additionally, since MZ2 has a higher melting point than the crystalline polyester resin of Nakashima (50 ºC to 100 ºC), it could be suitably used as the fatty acid metal salt for the nucleating agent. 
Similarly, Sakai teaches the use of aliphatic metal salt particles having a melting point of from 40 ºC to 200 ºC. When the melting point of the aliphatic metal salt particle is within this range, suitable fluidity, fixability, and the like can be obtained. Specific examples of the aliphatic metal salt particles include zinc stearate, zinc laurate, and magnesium stearate, and zinc stearate is particularly preferable ([0077]). This range fully encompasses the range recited in claim 11.
Although Sakai teaches the aliphatic metal salt particle having a melting point of from 40 ºC to 200 ºC as an external additive, such a particle could also be used as an internal additive. For instance, Isoda teaches that in order to improve toner quality, cleaning aids, such as metal soaps of stearic acid, can be added internally or externally ([0050]). Therefore, any aliphatic metal salt particle having a melting point higher than the crystalline polyester resin of Nakashima could be used as the fatty acid metal salt for the nucleating agent.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a higher fatty acid salt having a melting point higher than that of the crystalline polyester resin as the nucleating agent of Nakashima, and to have optimized the content of the nucleating agent contained within the toner of Nakashima with the goals of preventing occurrence of image deletion, offset, and a decrease in the charge amount of the toner in a high temperature and high humidity. It would have also been obvious to someone of ordinary skill to have optimized the crystallinity of the crystalline polyester resin of Nakashima, with the goal of perfecting the content of the amount of the non-crystalline portion of the resin. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by the prior art. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737          
/PETER L VAJDA/Primary Examiner, Art Unit 1737
09/29/2022